Citation Nr: 1628212	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable initial rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to April 1980 and from July 1980 to April 1991.  Thereafter, she had unverified periods of active duty for training and inactive duty training until 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in June 2015; the hearing transcript has been associated with the file and has been reviewed.  

In November 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's hemorrhoids are small and nonthrombotic, do not cause fissures, and although result in bleeding, have not resulted in secondary anemia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran currently has a noncompensable rating for hemorrhoids under Diagnostic Code 7336.  

Under Diagnostic Code 7336 external or internal hemorrhoids that are mild or moderate are rated as noncompensable.  Those that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are rated at 10 percent.  Those with persistent bleeding and with secondary anemia or with fissures are rated at 20 percent.  38 C.F.R. § 4.114 (2015).

The Board acknowledges the difficulties the Veteran has with hemorrhoids, but finds that her symptoms, as she herself has described them, do not more closely approximate the criteria for a compensable rating.

On VA examination in March 2009 the Veteran reported she uses Preparation H and Docusate tablets to soften her stool daily to treat her hemorrhoids.  She reported flares one to two times per week.  She reported the hemorrhoids bleed.  On testing she had a normal complete blood count.

A June 2014 colonoscopy showed internal hemorrhoids.

At her June 2015 Board hearing the Veteran testified that she uses Preparation H, Vaseline and gauze to protect her underwear from bleeding five days a week.  The Veteran reported her hemorrhoids are tender and inflamed.  

On VA examination in March 2016 the Veteran reported her hemorrhoids burn, feel tender to the touch, and sometimes bleed slightly.  She uses Vaseline and Preparation H as needed and watches her diet to keep her stools softer.  On examination the Veteran had three soft, non-thrombosed, small external hemorrhoids.  The VA examiner indicated the severity of her hemorrhoids to be mild or moderate.  Testing did not show anemia.

A review of the Veteran's VA treatment records shows she has been prescribed an ointment for treatment of her hemorrhoids, but do not include any specifics with respect to the nature and severity of the condition.

Thus, the evidence does not reflect that the Veteran has had hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue or that result in secondary anemia or fissures.  The Veteran has testified that she has some bleeding associated with her hemorrhoids.  The Veteran is competent to report this symptom and the Board finds her report to be credible; however, the evidence does not support that the bleeding has caused secondary anemia.  Rather, testing has not shown any anemia.  

Similarly, in the June 2016 brief, the Veteran's representative emphasized the frequency of the hemorrhoids.  While the rating criteria does discuss frequent recurrences, the criteria for a higher rating also requires large, thrombotic, irreducible or excessive redundant tissue as a result of the frequent recurrences.  While the Veteran need not have all of those characteristics, more than frequent recurrences is needed to more nearly approximate the higher rating.  An interpretation of a statute or regulation that renders part of the statutory or regulatory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous"); Gardner v. Derwinski, 1 Vet. App. 584, 586 (1991) ("Determining a statute's plain meaning requires examining the specific language at issue and the overall structure of the statute."), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456, (Fed. Cir. 1993), aff'd 513 U.S. 115,115 S.Ct. 552, 130 L.Ed.2d (462 (1994).  In this case, the Veteran's hemorrhoids have been described as mild or moderate.  The VA examination described the hemorrhoids as small and non-thrombosed and found no anemia.  Therefore, the criteria for a compensable rating are not met.

Based on the forgoing, the Board finds that the Veteran's hemorrhoids are at most moderate in severity, and thus do not warrant a compensable rating.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in July 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the June 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's hemorrhoids.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in March 2009 and March 2016.  The examiners, medical professionals, obtained listened to the Veteran's assertions and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A compensable initial rating for hemorrhoids is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


